Citation Nr: 1816772	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-23 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD), prior to January 25, 2017.

3.  Entitlement to an initial rating in excess of 10 percent for GERD, since January 25, 2107.


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from December 1970 to November 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The February 2013 decision denied service connection for hearing loss, while the March 2015 decision granted service connection for GERD and assigned a 0 percent rating from the date of receipt of the claim, April 3, 2014.  In a recent August 2017 decision, the RO awarded an increased 10 percent rating for GERD from January 25, 2017.  Both stages of evaluation are on appeal.

The issue of service connection for bilateral hearing loss is addressed in the REMAND section below, and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to January 25, 2017, the Veteran's GERD was asymptomatic and well-controlled with medication.

2.  Beginning January 25, 2017, the Veteran's GERD does not result in considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for GERD prior to January 25, 2017, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2017).

2.  The criteria for an initial rating in excess of 10 percent for GERD since January 25, 2017, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a). The Veteran has not advanced any procedural arguments in relation to VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran....").

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings in the Ratings Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Diagnostic Code 7346, which rates hiatal hernia, provides a 10 percent rating for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is provided for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating is provided for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Where a question arises as to which of the two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

A February 2015 VA examination record reveals the Veteran had experienced intermittent symptoms gastroesophageal reflux disease (GERD) since the onset of the disability during active service in 1971.  He had been self-treating his symptoms with Maalox and Alka-Seltzer for a long period of time following discharge until approximately 1997, when doctors prescribed omeprazole for GERD which the Veteran stated "help[ed] 99% of the time."  At that time, he was prescribed omeprazole 40 mg per day with positive results.  Upon physical examination, there was no esophageal stricture, spasm, or diverticula and diagnostic testing was performed revealing normal complete blood count (CBC) results and upper GI x-rays confirmed grade 2 gastroesophageal spontaneous reflux.  Notably, the Veteran did not report current GERD symptoms at the examination, therefore, no symptoms were reflected in the report.  Indeed, at that time, VA Medical Center (VAMC) records did not show any ongoing complaints or symptoms associated with the Veteran's GERD.

On January 25, 2017, the Veteran was seen for complaints of abdominal pain and a feeling that something was "stuck" in his esophagus.

A February 2017 VA examination record reveals diagnosis of GERD.  The Veteran reported he did not refill his 90-day PPI-antacid (omeprazole) prescription when it ran out in Fall 2016 (last filled in August 2016), consequently, he experienced an episode of acute esophageal spasm, presenting as chest pain in late January 2017, that required an urgent care visit to a local doctor's office with referral to a hospital emergency room (ER).  Once the Veteran resumed omeprazole treatment, his symptoms essentially resolved.  The Veteran denied experiencing dysphagia, weight loss, regurgitation, and hematemesis or melena.  At that time, the Veteran's omeprazole dosage was 20 mg per day.  The Veteran's reported symptoms included: infrequent episodes of epigastric distress, pyrosis, reflux, substernal pain, and 4 or more episodes of nausea per year lasting less than one day.  With regard to esophageal stricture, spasm, and diverticula, the examiner noted mild spasm secondary to medication non-compliance that had resolved.  CBC test results were within normal range.  The examiner summarized that the Veteran's service-connected GERD disability was stable on daily medication therapy; his acute, intercurrent esophageal spasm secondary to medication non-compliance had resolved with resumed daily drug therapy; and the disability did not result in functional limitations that would hinder employability.

Based on the evidence of record, the Board finds an initial compensable rating prior to January 25, 2017 is not warranted.  The private and VA treatment records show the Veteran's GERD was well controlled with medication therapy with no reported symptomatology prior to the January 25, 2017 episode.  Indeed, VAMC treatment records show the Veteran reported no complaints of GERD symptoms.  There is no medical evidence of record, to include history of dysphagia, pyrosis, regurgitation, or impairment of health, related to GERD prior to January 2017.  While the Veteran, in his March 2015 lay statement, contended he experienced persistently recurring epigastric distress, dysphagia, pyrosis, and substernal pain with the use of medication treatment, the record is silent for medical evidence reflecting these specific complaints and symptoms during the time period in question. Further, the Veteran has made repeated statements to the effect that symptoms stopped when he started on his medication, as at the February 2105 examination.  The start of medication predates the period on appeal.  The medical records showing no treatment outweigh the contradictory lay statements of the Veteran.

Further, the Board finds a higher rating is not warranted for the period beginning January 25, 2017.  While the February 2017 VA examiner noted the Veteran's current GERD symptoms included infrequent episodes of epigastric distress, pyrosis, reflux, and substernal pain, there was no evidence, to include history of, regurgitation and the evidence does not suggest that the GERD has resulted in "considerable" impairment of health.  There is no evidence of weight loss or diminished energy, appetite or nutrition related to the GERD, and the February 2017 examiner determined it did not affect occupational functioning.  After longitudinal review of the GERD and its associated symptoms, the Board finds it does not result in "considerable" impairment.

In sum, a compensable rating prior to January 25, 2017, and a rating in excess of 10 percent therefrom, are not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for an increased rating is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for GERD prior to January 25, 2017, is denied.

Entitlement to an initial rating for GERD in excess of 10 percent since January 25, 2017, is denied.


REMAND

The Veteran contends that his currently diagnosed bilateral hearing loss, sensorineural on the right and mixed on the left, is due to in-service noise exposure.  Personnel records indicate the Veteran was a light weapons infantryman, ans as such he would have been exposed to small arms fire.  Additionally, consistent with his service, he would have bene exposed to noise from tanks and armored personnel carriers. Noise exposure is therefore established.

The February 2013 VA examiner, however, does not clearly weigh this exposure, stating only that the Veteran had excellent hearing at separation.  The opinion is rendered inadequate by the reliance on a lack of in-service treatment and failing to discuss the complete record.  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audio examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must opine as to whether any currently diagnosed hearing loss in the left or right ears is at least as likely as not caused or aggravated by service.  The examiner must discuss the Veteran's competently and credibly reported history of noise exposure in service.  A full and complete rationale for all opinions expressed is required.

3. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran  should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


